
	

113 HR 5497 IH: Film Incentive Reform Act of 2014
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5497
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2014
			Mr. Peterson introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify and extend the election to expense the cost of
			 qualified film, television, and theatrical productions.
	
	
		1.Short titleThis Act may be cited as the Film Incentive Reform Act of 2014.
		2.Modification and extension of election to expense the cost of qualified film, television, and
			 theatrical productions
			(a)ExtensionSection 181(f) of the Internal Revenue Code of 1986 is amended by striking December 31, 2013 and inserting December 31, 2015.
			(b)Modification of qualified film, television and theatrical productions to which section applies
				(1)In generalSection 181(d) of such Code is amended to read as follows:
					
						(d)Qualified film, television, or theatrical productionFor purposes of this section—
							(1)In generalThe term qualified film, television, or theatrical production means—
								(A)any film or television production if 100 percent of the total compensation of the film or
			 television production is compensation for services performed in the United
			 States, and
								(B)any theatrical production if 75 percent of the total compensation of the theatrical production is
			 qualified compensation.
								(2)Film or television production
								(A)In generalThe term film or television production means property described in section 168(f)(3).
								(B)Special rule for television seriesIn the case of a television series—
									(i)each episode of such series shall be treated as a separate production, and
									(ii)only the first 44 episodes of such series shall be taken into account.
									(3)Theatrical production
								(A)In generalThe term theatrical production means a live staged production of a play (with or without music) which is derived from a written
			 book or script and is produced or presented in any venue which has an
			 audience capacity of not more than 3,000 or a series of venues the
			 majority of which have an audience capacity of not more than 3,000.
								(B)Touring companiesIn the case of multiple live staged productions for which an election under this section is made by
			 the same taxpayer and which are—
									(i)separate phases of a production, or
									(ii)separate simultaneous stagings of the same production in different geographical locations (not
			 including multiple performance locations of any one touring production),each such live staged production shall be treated as a separate production.(C)PhasesFor purposes of subparagraph (B), the term phase refers to each of the following (but only if the taxpayer treats each of the following as a
			 separate activity for all purposes of this title):
									(i)The initial staging of the production.
									(ii)Subsequent additional stagings or tourings of the production which are produced by the same
			 producer as the initial staging.
									(D)Qualified compensation
									(i)In generalFor purposes of paragraph (1)(B), the term qualified compensation means compensation for services performed in the United States by actors, directors, musicians,
			 producers, and other production and post-production personnel.
									(ii)Participations and residuals excludedFor purposes of paragraph (1)(B) and clause (i), the term compensation does not include participations and residuals (as defined in section 167(g)(7)(B)).
									(4)ExceptionThe term qualified film, television, or theatrical production shall not include any production if records are required under section 2257 of title 18, United
			 States Code, to be maintained with respect to any performer in such
			 production..
				(2)Conforming amendments
					(A)Subsections (a)(1), (a)(2)(A), (a)(2)(B), (b), and (c)(1) of section 181 of such Code are each
			 amended by striking any qualified film or television production and inserting any qualified film, television, or theatrical production.
					(B)Section 181(f) of such Code is amended by striking qualified film and television productions and inserting any qualified film, television, or theatrical production.
					(C)The heading of section 181 is amended by striking qualified film and television productions and inserting qualified film, television, and theatrical productions.
					(D)The item relating to section 181 in the table of sections for part VI of subchapter B of chapter 1
			 of such Code is amended to read as follows:
						
							
								Sec. 181. Treatment of certain qualified film, television, and theatrical productions..
					(c)Effective dateThe amendments made by this section shall apply to qualified film, television, and theatrical
			 productions commencing after December 31, 2013.
			
